DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 1/11/2022.  New claims 21-28 are pending in the application. Claims 1-20 were canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-28 are rejected under 35 USC 103 as being unpatentable over Ostë et al. (WO 2012/177215 Al).
	Regarding claim 21, 22, 27 and 28, Ostë discloses an aqueous composition having the claimed components carbonated water, chromium and 5 amino acids, (Example 1, Table 7) housed in a container (page 16 line 15). Ostë discloses percentages of individual amino acids leucine , isoleucine, valine, threonine and lysine in an exemplary embodiment (Table 7)  falling within the claimed ranges. Ostë discloses ranges of these amino acids as 25%-29%, 11%-14%,11%-14%, 10%-35%, 18%-29% respectively (page 7 lines 6,9,12,15,18 respectively). Ostë discloses chromium levels of 10-20mcg in a dose, for example, overlapping the claimed range (page 8 line 26).  The claimed invention have chromium per gram of  amino acids in an aqueous composition overlapping the disclosed broad range of 4-10mcg/g (page 11 line 13). 
	It has been previously held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). As the general conditions are disclosed in Ostë, as detailed above, experimental optimization of the composition in Ostë is not inventive.   
	Regarding claim 23 and 28, Ostë discloses a flavoring agent (page 12 line 13)
	Regarding claim 24,Ostë discloses a fruit flavoring (page 12 line 21)
	Regarding claim 25, 27 and 28,Ostë does not specifically disclose citric acid in sodium benzoate and potassium sorbate in the composition.   However, as citric acid is a known taste and functional component in a beverage, and sodium benzoate and potassium sorbate are generally added preservatives in food and beverage compositions, their inclusion therefore does not provide a patentable distinction.
	 Regarding claim 26, Ostë discloses chromium picolinate as a source of chromium in the composition (400 -500mcg), the broad disclosure requiring at least 10 mcg chromium (claims 1 and 2), corresponding to  at least about 80 mcg chromium  picolinate, which encompasses the claimed amount.
	Claims 21-28 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,750,771. Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending application and the granted patent claim recite aqueous compositions comprising water, chromium and five amino acids, wherein the amino acids are present in identical ratios and the percentage composition of amino acids in the granted claim falls within the ranges claimed in the pending application, the compositions have chromium per gram of the sum total weight of amino acids, in overlapping ranges, and chromium picolinate as the chromium source.
Response to Arguments
	  Cancellation of claims renders the rejection of previously examined claims 1 and 4-10 moot.  Pending withdrawn claims 11-14 and 16-20 are canceled. Newly added claims are currently examined.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793